NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




          United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted November 15, 2011
                               Decided December 2, 2011

                                          Before

                              RICHARD A. POSNER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge



INTERNATIONAL BROTHERHOOD OF
TEAMSTERS AIRLINE DIVISION,
   Plaintiff-Appellee,                               Appeal from the United States
                                                     District Court for the Eastern
No. 11-2856          v.                              District of Wisconsin.

FRONTIER AIRLINES INCORPORATED                       No. 2:10-cv-00203-LA
and REPUBLIC AIRWAYS HOLDINGS
INCORPORATED,                                        Lynn Adelman, Judge.
    Defendants-Appellants.



        In a previous appeal in this case, 628 F.3d 402 (7th Cir. 2010), we affirmed the
district court's injunction forbidding decertification of the Teamsters union, but directed
that the injunction be modified to require the union to seek a determination, concerning
the union's right to represent the workers in question, from the National Mediation
Board, which has exclusive jurisdiction to resolve representation disputes in the airline
industry. On remand, the district court entered a modified injunction in conformity
with our directive. The union in response sought such a determination from the Board.
At the Board's request, both sides submitted position papers to the Board. The union
argued in its position paper that the Board lacks jurisdiction over its dispute with the
airlines. That argument triggered a motion by the airlines that the district court vacate
No. 11-2856                                                                                2


the modified injunction, on the ground that in challenging the Board's jurisdiction the
union was acting in bad faith.

       In an order of July 29, 2011, the district court rejected the airlines' motion. The
court acted properly. Should the Board decide that it lacks jurisdiction, thereby
returning the dispute between the parties to the limbo that led us to modify the
injunction, the airlines can seek relief in the district court. The appeal is thus premature.
It should not have been filed.

      Judge Adelman sensibly added: "if the National Mediation Board construes the
union's position as a request for voluntary dismissal of the application and dismisses
the application without resolving either the jurisdictional question or the merits and the
union does not object to the Board's action, then I might have to reconsider whether the
union has violated the injunction's condition." This was a proper warning to the union.
No more is necessary at this time.

      The judgment of the district court is AFFIRMED.